DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore:
The tube wall positioning protrusion from claim 1
The bicycle handlebar support tube from claim 1 (see Page 4 / Lines 5-6 of the specification)
The limiting screw from claim 1
The angle from claim 3
The heating member from claim 5
The light-emitting diode (LED) illumination lamp from claim 8 (see Page 5 / Line 2 of the specification)
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 1 is objected to because of the following informalities:
Claim 1, line 9, recites “the tube” which should be changed to --the handlebar tube-- to maintain consistent claim terminology.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 1, recites “An improved bicycle handlebar” which is indefinite because it is unclear what the invention is being compared to so that the invention can be viewed as being improved.  What makes the bicycle handlebar an improved bicycle handlebar?  The Applicant is advised to remove the word “improved” to overcome the rejection.
Claim 1, lines 6-7, recites “the grips naturally stretch along the two ends of the curved arm” which is indefinite because it is unclear exactly what the Applicant means by “naturally”.  Can the grips non-naturally stretch?  What structure must be present for the grips to be viewed as naturally stretching along the two ends of the curved arm?
Claim 6, line 7, recites “the grip” which is indefinite because the Applicant has not previously singled out one of the grips from claim 1.  Which grip is the Applicant referring to?
The term “near” in claim 6, line 7, is a relative term which renders the claim indefinite. The term “near” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  What one person considers as near may not be the same as what another person considers as near thus the metes and bounds of the limitation cannot be determined.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, as best understood, is rejected under 35 U.S.C. 103 as being unpatentable over Cheng (US 2004/0129471 A1) in view of Korea (KR 20-0380437 Y1; see provided machine translation).
Regarding claim 1, Cheng discloses an improved bicycle handlebar, comprising:
a handlebar tube (30) and a handlebar head (3), wherein the handlebar head comprises an arm (the area of 3 between the brake levers) and grips (the members at each end of 3), a middle section (the middle portion of 3) of the arm is fixedly connected to a top end (the top of 30) of the handlebar tube, and the grips are formed by outward extension of two ends of the arm, and each grip is fixed with a brake lever (the levers that are connected to 3);
the grips naturally stretch along the two ends of the arm toward the left and right sides (see Figure 1);
a positioning groove (one of the 300s that are engaged by a 220; see Figure 2) that is concave toward the inside of the tube and longitudinally extends along the handlebar tube is provided in the outer surface of a tube wall of the handlebar tube (see Figure 2), and the handlebar tube and a tube wall positioning protrusion (220) of a bicycle handlebar support tube (22) form a mutually-inserted positioning structure through the positioning groove (see Figure 2); and
a limiting hole (the 300 that is engaged by 24) horizontally penetrating the handlebar tube is provided at an upper position of the handlebar tube, and a limiting screw (24) is threaded in the limiting hole (the limiting hole does not need to be threaded to meet the claim limitation as presently written) to form a limiting structure capable of locking a top end of the bicycle handlebar support tube (24 aids in stopping 30 from rotating thus meeting the claim limitation).
Cheng does not disclose a handlebar head having a curved arm, wherein the curved arm is of a structure that inclines forward relative to the handlebar tube so that the entire handlebar head forms a structure that inclines forward, and a handlebar covering.
Korea teaches a handlebar head (9) that has a curved arm (10) and two ends (the part of 9 where each 12 engages), each end of the handlebar head has a brake lever structure (14, 16), a handlebar covering (12) is located at each end, and wherein the curved arm is of a structure that inclines forward relative to a handlebar tube (7) so that the entire handlebar head forms a structure that inclines forward (see Figure 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the handlebar of Cheng to have the handlebar head have a curved arm, to have the curved arm be a structure that inclines forward relative to the handlebar tube so that the entire handlebar head forms a structure that inclines forward, and to have a handlebar covering at each end of the handlebar head, as taught by Korea, for the purpose of providing a handlebar structure that allows for more room for the operator on the vehicle as well as allowing a user with longer arms to extend their arms.
Claim 3, as best understood, is rejected under 35 U.S.C. 103 as being unpatentable over Cheng (US 2004/0129471 A1) in view of Korea (KR 20-0380437 Y1; see provided machine translation) as applied to claim 1 above, and further in view of Liao (US 2002/0157499 A1).
Regarding claim 3, Cheng in view of Korea discloses all of the claim limitations, see above, but does not disclose that an angle formed between the handlebar head and the handlebar tube is 30 degrees to 40 degrees.
Liao teaches an angle formed between a handlebar head (2) and a handlebar tube (30) is 30 degrees to 40 degrees (element 2 has a plurality of grooves which are engaged by grooves on element 20 thus element 2 can be rotated around the handlebar tube to any create any angle including an angle that is 30 degrees to 40 degrees thus meeting the claim limitation).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the handlebar of Cheng in view of Korea to have an angle formed between the handlebar head and the handlebar tube be 30 degrees to 40 degrees, as taught by Liao, for the purpose of providing a desired orientation of the handlebar head relative to the handlebar tube so that a user can have a comfortable grasp on the grips on the handlebar head.
Claim 5, as best understood, is rejected under 35 U.S.C. 103 as being unpatentable over Cheng (US 2004/0129471 A1) in view of Korea (KR 20-0380437 Y1; see provided machine translation) as applied to claim 1 above, and further in view of Zhu et al. (CN 103640656 B; see provided machine translation).
Regarding claim 5, Cheng in view of Korea discloses all of the claim limitations, see above, but does not disclose that a heating member is wrapped in the handlebar covering, and the heating member is connected to a power supply device.
Zhu et al. teaches a heating member (12) that is wrapped in a handlebar covering, and the heating member is connected to a power supply device (13; a solar panel).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the handlebar of Cheng in view of Korea to have a heating member wrapped in the handlebar covering, and to have the heating member be connected to a power supply device, as taught by Zhu et al., for the purpose of providing a structure that allows for the heating of a user’s hands thereby providing a more comfortable user experience.
Allowable Subject Matter
Claims 2, 4, and 6-8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chen (US 2002/0140203 A1) discloses a handlebar that is comprised of a handlebar tube and a handlebar head that are integrally formed with each other, and a through hole is formed in the handlebar tube such that a threaded screw passes into the through hole.
Ellsaeser (DE 4420836 A1) discloses a handlebar that is comprised of a handlebar tube and a handlebar head that are connected to each other, and a solar panel that is mounted to the handlebar head via a bracket such that that solar panel is capable of being horizontally rotatable and adjustable in inclination.
Kong (CN 202345828 U) discloses a handlebar that is comprised of a handlebar tube and a handlebar head that are connected to each other, and a solar panel that is mounted to the handlebar head via a bracket.
Cao (CN 204432886 U) discloses a handlebar that is comprised of a handlebar tube and a handlebar head that are connected to each other, and a solar panel that is mounted to the handlebar head via a bracket.
Ward et al. (US 8,870,421 B2) discloses a bicycle handlebar that is comprised of a handlebar head and a handlebar tube, a switch attached to the handlebar head, and the switch operates LED lights attached to the handlebar head.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D ROGERS whose telephone number is (571)272-6561. The examiner can normally be reached Monday through Friday from 6AM-2:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571)272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM D ROGERS/           Primary Examiner, Art Unit 3656